                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

DONALD ADKINSON and
KERRY WIMLEY, Individually
And on Behalf of All Others
Similarly Situated                                                                       PLAINTIFFS


v.                                     Case No. 4:19-cv-4007


TIGER EYE PIZZA, LLC and
KEN SCHROEPFER                                                                        DEFENDANTS

                                               ORDER

        Before the Court is a Motion to Withdraw filed by Plaintiffs’ attorney, Chris Burks. (ECF

No. 25). The Court finds that no response is necessary and that the matter is ripe for consideration.

        Mr. Burks indicates that he has changed his place of employment and, thus, seeks to be

relieved as attorney of record for Plaintiffs in this case. Mr. Burks states that Plaintiffs will remain

represented by their other attorney of record.

       Upon consideration, the Court finds that good cause has been shown for the motion.

Accordingly, the instant motion (ECF No. 25) is hereby GRANTED. Chris Burks is hereby

relieved as attorney of record for Plaintiffs. Plaintiffs shall continue to be represented by Josh

Sanford. The Clerk of Court is directed to remove Mr. Burks from the CM/ECF notification

system for this case.

       IT IS SO ORDERED, this 21st day of May, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
